 

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

Exhibit 10.8
 
 
ABINGTON SAVINGS BANK
BOARD OF DIRECTORS DEFERRED COMPENSATION PLAN
(AMENDED AND RESTATED AS OF NOVEMBER 28, 2007)


ARTICLE I


PREAMBLE


Effective as of November 28, 2007, the Abington Savings Bank (the “Bank” or the
“Employer”) Board of Directors Deferred Compensation Plan (the “Prior Plan”) was
amended and restated in its entirety.  The effective date of the Prior Plan was
January 1, 1996, which was subsequently amended and restated effective as of
October 20, 2004.  The amended and restated plan shall be known as the Abington
Savings Bank Board of Directors Deferred Compensation Plan (the “Plan”) and
shall in all respects be subject to the provisions set forth herein.  The
purpose of this Plan is to provide specified benefits to individual Directors.


This Plan amends and restates the Prior Plan in its entirety as hereinafter set
forth in order to comply with the requirements of Section 409A of the Internal
Revenue Code of 1986, as amended (the “Code”), including the final regulations
issued by the Internal Revenue Service in April 2007, with none of the benefits
payable under this Plan to be deemed grandfathered for purposes of Section 409A
of the Code.  The Plan has been and shall continue to be operated in compliance
with Section 409A of the Code.  The provisions of the Plan shall be construed to
effectuate such intentions.


The Bank has herein restated the Plan with the intention that the Plan shall at
all times be characterized as a “top hat” plan of deferred compensation
maintained for a select group of management or highly compensated employees, as
described under Sections 201(2), 301(a)(3) and 401(a)(1) of the Employee
Retirement Income Security Act of 1974, as amended (“ERISA”).  The provisions of
the Plan shall be construed to effectuate such intentions.


ARTICLE II


DEFINITIONS


For the purposes of the Plan, the following words and phrases shall have the
meanings indicated, unless the context clearly indicates otherwise:


2.1           Accumulation Account. “Accumulation Account” shall mean the
account maintained on the books of the Employer for each Participant with
respect to the Plan.  Each Participant’s Accumulation Amount shall consist of
the following sub-Accounts: (i) Cash Account, a sub-account that is credited
with all investments other than assets credited to the Stock Units Account; (ii)
Stock Units Account, a sub-account that is credited with Stock Units; and (iii)
such other sub-accounts as may be necessary to reflect such Plan Year’s
allocation and such further sub-Accounts as the Committee may deem
necessary.  The Stock Units Account (i) may not be diversified; (ii) must remain
at all times credited with units that represent Company Stock; and (iii) must be
distributed solely in the form of Company Stock.  A Participant’s Accumulation
Account shall be utilized solely as a device for the measurement and
determination of any benefits payable to the Participant pursuant to this
Plan.  A Participant shall have no interest in his Accumulation Account, nor
shall it constitute or be treated as a trust fund of any kind.



--------------------------------------------------------------------------------


2.2           Base Fee.  “Base Fee” shall mean, for a Plan Year, the Base Fee
payable to a Participant by the Bank in that Plan Year.


2.3           Beneficiary.  “Beneficiary” shall mean the person, persons or
entity designated by the Participant as provided in Article VIII to receive any
benefit payable under the Plan with respect to the Participant after his or her
death.


2.4           Board.  “Board” shall mean the Board of Directors of Abington
Savings Bank.


2.5           Change in Control.  “Change in Control” shall mean a change in the
ownership of the Company or the Bank, a change in the effective control of the
Company or the Bank or a change in the ownership of a substantial portion of the
assets of the Company or the Bank, in each case as provided under Section 409A
of the Code and the regulations thereunder.
 
2.6           Company.  “Company” shall mean Abington Bancorp, Inc. or any
successor thereto.


2.7           Company Stock.  “Company Stock” shall mean the common stock, $0.01
par value, of the Company.


2.8           Committee.  “Committee” shall mean the Employee Benefit Committee.


2.9           Deferral Benefit.  “Deferral Benefit” shall mean the benefit
payable to a Participant (or Beneficiary) under the Plan, as provided in Article
VI.


2.10        Determination Date.  “Determination Date” shall mean the date on
which the amount of a Participant’s Accumulation Account is determined as
provided in Article V. The last day of each calendar year shall be a
Determination Date.


2.11        Director.  “Director” shall mean a member of the Board of Directors
of the Bank.


2.12        Disability or Disabled.  “Disability” or “Disabled” shall mean a
Participant (i) is unable to engage in any substantial gainful activity by
reason of any medically determinable physical or mental impairment which can be
expected to result in death or can be expected to last for a continuous period
of not less than twelve months; or (ii) is, by reason of any medically
determinable physical or mental impairment which can be expected to result in
death or can be expected to last for a continuous period of not less than twelve
months, receiving income replacement benefits for a period of not less than
three months under an accident and health plan covering employees of the Bank
(or would have received such benefits if the Participant was eligible to
participate in such plan).  The determination of the Board as to Disability
shall be binding on a Participant.


2

--------------------------------------------------------------------------------


2.13       Participant.   “Participant” shall mean a Director who has elected to
participate in the Plan for the following Plan Year.


2.14       Plan Year.    “Plan Year” shall mean the calendar year commencing
January 1 and ending the following December 31st.


2.15       Retirement Age.  “Retirement Age” shall mean the first day of the
first year following the Participant’s seventy-fifth (75th) birthday.


2.16       Retirement Date.  “Retirement Date” shall mean the date of a
Participant’s Separation from Service after having attained Retirement Age.


2.17       Separation from Service.  “Separation from Service” means a
termination of a Participant’s services (whether as an employee or as an
independent contractor) to the Company and the Bank for any reason other than
death.  Whether a Separation from Service has occurred shall be determined in
accordance with the requirements of Section 409A of the Code based on whether
the facts and circumstances indicate that the Company, the Bank and the
Participant reasonably anticipated that no further services would be performed
after a certain date or that the level of bona fide services the Participant
would perform after such date (whether as an employee or as an independent
contractor) would permanently decrease to no more than twenty percent (20%) of
the average level of bona fide services performed (whether as an employee or an
independent contractor) over the immediately preceding thirty-six (36) month
period.


2.18       Spouse.  “Spouse” shall mean a Participant’s wife or husband who was
lawfully married to the Participant.


2.19       Stock Units.  “Stock Units” shall represent shares of Company Stock,
with each Stock Unit representing one share of Company Stock.




ARTICLE III


ADMINISTRATION


3.1         Committee Duties. The Board shall appoint a Committee of not less
than three (3) members to administer and interpret the Plan. Members of the
Committee shall be selected by the Board in its sole discretion and any member
of the Committee may be removed by the Board at any time, with or without cause.
Members of the Committee may be Participants under the Plan, but no member of
the Committee who is a Participant shall vote on any matter relating to his or
her own benefits. The Committee shall have the authority to adopt, amend,
interpret and enforce rules and regulations for the operation and administration
of the Plan and decide or resolve any and all questions relating to the Plan.


3.2         Agents. In the administration of the Plan, the Committee may, from
time to time, employ agents and delegate to them such administrative duties as
it sees fit and consult with counsel who may be counsel to the Bank.


3

--------------------------------------------------------------------------------


3.3         Binding Effect of Decisions. Any decision or action of the Committee
relating to the Plan shall be final, conclusive and binding upon all
Participants, Beneficiaries and other persons having any interest in the Plan.




ARTICLE IV
 
PARTICIPATION AND DEFERRAL ELECTIONS
 
4.1  Participation; Deferral Elections.  Each Participant shall complete,
execute and return to the Committee a Deferral Election Form (as defined in
Section 4.2(a) of the Plan) prior to the election deadlines set forth in Section
4.2 below.  In addition, whenever a Deferral Election Form is submitted in the
future, the Participant shall also complete, execute and return a Payment
Election Form (as defined in Section 6.1 of the Plan), unless a prior Payment
Election Form has already been submitted.
 
4.2  Timing of Initial Deferral Election.
 
(a)  Generally.  An election form to defer Base Fees (the “Deferral Election
Form”) (a copy of which is attached as Appendix A) must be received by the
Committee prior to the date specified in this Section 4.2.  Any elections to
defer Base Fees must be made on or prior to the December 31st preceding the
calendar year in which such income shall be earned, subject to the exception
provided in Section 4.2(b) below.  Under no circumstances may a Participant
defer Base Fees to which the Participant has already attained, at the time of
the deferral, a legally enforceable right to receive such Base Fees.
 
(b)  New Participant.  Notwithstanding anything in the Plan to the contrary, in
the case of the first year in which a Participant becomes eligible to
participate in the Plan, an election to defer Base Fees may be made for services
to be performed subsequent to the election within thirty (30) days of the date
the Participant first becomes eligible to participate in this Plan, with such
election to be effective as of the first day of the immediately following
calendar quarter.
 
(c)  A Participant may not elect to change his deferral election that is in
effect for a Plan Year.  A Participant may change a deferral election for a
subsequent Plan Year, provided that the subsequent deferral election is made on
or prior to the December 31st preceding the calendar year in which such income
shall be earned.
 
4.3  Deferral Amount.  Each Plan Year, the Board shall contribute the Base Fee
that a Participant has elected to defer pursuant to this Article IV of the Plan
to the Participant’s Accumulation Account.
 


4

--------------------------------------------------------------------------------


ARTICLE V


ACCUMULATION ACCOUNT


5.1       Determination of Accumulation Account.  Amounts credited under this
Plan will be credited to one or more bookkeeping accounts (including the Cash
Account and/or the Stock Units Account) for the Participant in accordance with
the Participant’s investment election (subject to the ability of the Committee
to override the investment election at its sole discretion) on an investment
election form supplied by the Bank (the “Investment Election Form”), a copy of
which is attached as Appendix B.  The Participant’s ultimate deferred
compensation payments shall be based on the aggregate value of the Cash Account
and the aggregate number of Stock Units accrued in the Stock Units Account (and
any other sub-accounts) determined as hereinafter set forth:


(a)           A Participant may elect on an Investment Election Form that all or
any part of amounts contributed be credited to the Cash Account.  All amounts
credited to the Cash Account shall be credited with earnings at a rate (adjusted
annually) equal to the average of the Employer’s average cost of funds and the
average yield on the interest-earning assets for such Plan Year.


(b)           A Participant may elect that all or any part of amounts
contributed be credited to the Stock Units Account.  All amounts credited to the
Stock Units Account shall be applied to the crediting of Stock Units.  The
number of Stock Units credited to a Participant’s Stock Units Account shall
equal the dollar amount credited to such account during the calendar quarter
divided by the fair market value of one share of Company Stock as of the last
business day of such calendar quarter.  Fractional Stock Units will be
used.  Each Stock Unit shall be deemed to pay dividends as if it were one share
of Company Stock, and any such deemed dividends will result in the crediting of
additional Stock Units to the Stock Units Account as of the last business day of
the calendar quarter in which such dividends are paid, with the number of Stock
Units so credited to be calculated in the manner set forth above for
contributions based on the fair market value of one share of Company Stock as of
such date.  After the crediting of Stock Units to the Stock Units Account,
subsequent fluctuations in the fair market value of the Company Stock shall not
result in any change in the number of such Stock Units then credited to the
Stock Units Account.


(c)           In the event of any change in the outstanding shares of the
Company by reason of any stock dividend or split, recapitalization, merger,
consolidation, spin-off, reorganization, combination or exchange of shares or
other similar corporate change, then the Stock Units Account of each Participant
shall be adjusted by the Committee in a reasonable manner to compensate for the
change, and any such adjustment by the Committee shall be conclusive and binding
for all purposes of the Plan.


(d)           Neither a Participant nor the Committee are permitted to transfer
amounts between the Cash Account and the Stock Units Account, with the exception
that Participants were given the ability in connection with the mutual to stock
conversion of the Bank to transfer amounts from the Cash Account to the Stock
Units Account.  However, if a successor Investment Election Form is properly
filed with and accepted by the Committee, such Investment Election Form may
contain revised instructions as to the proportion of future contributions to be
credited to each of the Cash Account and the Stock Units Account, effective as
provided in Section 5.1(e) of the Plan.


5

--------------------------------------------------------------------------------


(e)           An Investment Election Form shall continue in effect from calendar
year to calendar year unless replaced by a subsequent Investment Election Form,
with such new election to be effective as of the last day of the immediately
following calendar quarter.


5.2           Vesting and Forfeiture of Accumulation Account.  Each Participant
shall at all times be 100% vested as to the balance of his or her Accumulation
Account, except that the Accumulation Account is subject to forfeiture as set
forth in Section 6.6 of the Plan.


5.3           Statement of Accounts. Within 90 days after the close of each Plan
Year, the Committee shall submit to each Participant a statement in such form as
the Committee deems desirable setting forth the balance as of the last day of
the Plan Year in each Accumulation Account maintained for the Participant.


ARTICLE VI


BENEFITS


6.1           Deferral Benefits. A Participant’s Deferral Benefits shall be an
amount equal to the value of the Participant’s Accumulation Account as of the
Determination Date immediately preceding the date of payment.  The Deferral
Benefits shall be payable upon any of the following events indicated on the form
used by the Participant to select his or her payment events (the “Payment
Election Form”, a copy of which is attached as Appendix C) or, if more than one
event is selected, upon the first to occur of the events selected:  (a) death,
(b) Disability, (c) a Separation from Service for reasons other than death or
Disability, (d) a specified date, which may be prior to a Separation from
Service (i.e., an in-service distribution) or (e) an unforeseeable emergency as
set forth in Section 6.3 below (collectively, the “Payment Events”).  The
Deferral Benefits shall be distributed as set forth in Articles VI and VII of
this Plan.


6.2           Death Benefit. Upon the death of a Participant prior to a
Separation from Service, the Beneficiary of the deceased Participant shall be
paid a benefit amount equal to 100% of his or her Accumulation Account. Payment
of death benefits shall be in a single lump sum payment and shall be paid within
60 days after the Committee has received notification of a Participant’s death,
unless the Participant otherwise elects pursuant to Article VII hereof.


6.3           Unforeseeable Emergency.  Notwithstanding anything in the Plan to
the contrary, in the event that, upon written petition of the Participant, the
Committee determines, in its sole discretion, that the Participant has suffered
an unforeseeable emergency, the Employer may thereupon pay to the Participant,
within 60 days following such determination, such amount as it deems necessary
to meet the unforeseeable emergency.  A distribution on account of an
unforeseeable emergency may not be made to the extent that such emergency is or
may be (1) relieved through reimbursement or compensation from insurance or
otherwise, (2) by liquidation of the Participant’s assets, to the extent the
liquidation of such assets would not cause severe financial hardship, or (3) by
cessation of deferrals under the Plan.  A payment under this Section 6.3 of the
Plan may not be in excess of the Deferral Benefit to which the Participant would
have been entitled pursuant to Section 6.1 of the Plan if the Participant had a
Separation from Service on the date of such determination of unforeseeable
emergency by the Committee.  Distributions because of an unforeseeable emergency
must be limited to the amount reasonably necessary to satisfy the emergency need
(which may include amounts necessary to pay any federal, state, local, or
foreign income taxes or penalties reasonably anticipated to result from the
distribution).  For purposes of the Plan, an unforeseeable emergency is a severe
financial hardship to the Participant resulting from (a) an illness or accident
of the Participant, the Participant’s spouse, or a dependent of the Participant
(within the meaning of Section 152(a) of the Code), (b) loss of the
Participant’s property due to casualty (including the need to rebuild a home
following damage to a home not otherwise covered by insurance, for example, not
as a result of a natural disaster), or (c) other extraordinary and unforeseeable
circumstances arising as a result of events beyond the control of the
Participant.


6

--------------------------------------------------------------------------------


6.4           Withholding. To the extent required by the law in effect at the
time payment(s) of Deferral Benefits are made, the Bank shall withhold from such
payment(s) any taxes or other amounts required by law to be withheld.


6.5           Determination of Deferral Benefits. A Participant’s Deferral
Benefit shall be determined as of the Determination Date immediately preceding
the date of payment of a benefit under this Plan.


6.6           Forfeiture of Benefits. Notwithstanding anything contained herein
to the contrary, a Participant shall forfeit his or her right to receive any
benefit from the Employer under this Plan if he or she shall engage in conduct
intended to defraud the Employer or shall within one (1) year of termination of
employment obtain employment with a banking institution which directly competes
with the Employer in its geographical locale, being Montgomery, Bucks and
Philadelphia counties.  This Section 6.6 of the Plan shall not be applicable on
or after a Change in Control.




ARTICLE VII


DISTRIBUTIONS AND CHANGES IN PAYMENT ELECTIONS


7.1           General.  A Participant’s Accumulation Account may not be
distributed prior to any of the Payment Events set forth in Section 6.1.  The
amounts credited to a Participant’s Accumulation Account shall be distributed to
a Participant as indicated on the Participant’s Payment Election Form, a copy of
which is attached as Appendix C.  Any distribution from the Stock Units Account
must be solely in the form of whole shares of Company Common Stock and cash will
not be distributed in lieu of fractional shares.  The form of benefit payment
may be in a single lump sum payment or in annual or monthly installment payments
not in excess of fifteen years, as specified on a Participant’s Payment Election
Form.


7

--------------------------------------------------------------------------------


7.2           Payment Dates.  If the Deferral Benefits are to be paid in a
single lump sum payment, the lump sum shall be paid as follows:  (i) in the
event of death or Disability, within 60 days after the Committee has received
notification of the Participant’s death or Disability, or (ii) in the event of a
Separation from Service for reasons other than death or disability, on the later
of (A) January 1st of the year immediately following such Separation from
Service or (B) the first day of the month following the lapse of six months
after the date of the Separation from Service.  If the Deferral Benefits are to
paid in installments, then the first installment shall be paid as
follows:  (iii) in the event of death or Disability, within 60 days after the
Committee has received notification of the Participant’s death or Disability, or
(iv) in the event of a Separation from Service for reasons other than death or
Disability, on the later of (A) January 1st of the year immediately following
such Separation from Service or (B) the first day of the month following the
lapse of six months after the date of the Separation from Service.  All
subsequent annual installments shall be paid on January 1st of each year,
commencing with the year following the year in which the first annual
installment was paid, and all subsequent monthly installments shall be paid on
the first day of each succeeding month, in each case for the time period
selected by the Participant on his Payment Election Form.


7.3           Amount of Each Installment.  The dollar amount of each installment
paid to a Participant or his or her beneficiaries shall be determined by
multiplying the value of the Participant’s Accumulation Account as of the
Determination Date immediately preceding such payment by a fraction.  The
numerator of the fraction shall in all cases be one, and the denominator of the
fraction shall be the number of installments remaining to be paid to the
Participant or his or her beneficiaries, including the installment for which the
calculation is being made. For example, if a Participant elected to receive 10
annual installments, the amount of the first annual installment shall be 1/10th
of the Participant’s Accumulation Account, the second annual installment shall
be 1/9th of the then remaining Accumulation Account, and so on.


7.4           Prior Elections.  Any payment elections made by a Participant
before January 1, 2005 shall continue in effect until such time as the
Participant makes a subsequent payment election pursuant to Section 7.5 or 7.6
below and such payment election becomes effective as set forth below.  If no
payment election was previously made, then the current payment election shall be
deemed to be as follows:  (i) in the event of a Separation from Service, a
single lump sum payment as of the later of (A) January 1st of the year
immediately following such Separation from Service or (B) the first day of the
month following the lapse of six months after the date of the Separation from
Service, and (ii) in the event of death, a single lump sum payment as set forth
in Section 6.2 of the Plan.


7.5           Transitional Elections Prior to 2009.  On or before December 31,
2008, if a Participant wishes to change his payment election as to either the
time or form of payment or both, the Participant may do so by completing a
Payment Election Form approved by the Committee, provided that any such election
(i) must be made prior to the Participant’s Separation from Service or death,
(ii) shall not take effect before the date that is 12 months after the date the
election is made and accepted by the Committee, (iii) does not cause a payment
that would otherwise be made in the year of the election to be delayed to a
later year, and (iv) does not accelerate into the year in which the election is
made a payment that is otherwise scheduled to be made in a later year.


8

--------------------------------------------------------------------------------


7.6           Changes in Payment Elections after 2008.  On or after January 1,
2009, if a Participant wishes to change his or her payment election as to either
the time or form of payment or both, the Participant may do so by completing a
Payment Election Form approved by the Committee, provided that any such election
(i) must be made prior to the Participant’s Separation from Service or death,
(ii) must be made at least 12 months before the date on which any benefit
payments as of a fixed date or pursuant to a fixed schedule are scheduled to
commence, (iii) shall not take effect until at least 12 months after the date
the election is made and accepted by the Committee, and (iv) for payments to be
made other than upon death or Disability, must provide an additional deferral
period of at least five years from the date such payment would otherwise have
been made (or in the case of any installment payments treated as a single
payment, five years from the date the first amount was scheduled to be
paid).  For purposes of this Plan and clause (iv) above, all installment
payments under this Plan shall be treated as a single payment.




ARTICLE VIII


BENEFICIARY DESIGNATION


8.1           Beneficiary Designation. Each Participant shall have the right, at
any time, to designate any person, persons or entity as his or her Beneficiary
or Beneficiaries (both primary and contingent) to whom any benefits under this
Plan shall be paid after his or her death. A Beneficiary designation shall be
made by filing a written instrument (on a form prescribed by the Committee) with
the Committee and shall become effective when received and accepted by the
Committee.


8.2           New Beneficiary Designation. Any Beneficiary designation may be
changed by a Participant by filing a new Beneficiary designation. The filing of
a new Beneficiary designation will supersede all Beneficiary designations
previously filed when received and accepted by the Committee. Any final decree
of divorce of a Participant subsequent to the date of filing of a Beneficiary
designation shall revoke any Beneficiary designation in favor of the former
Spouse, provided the Committee shall have actual notice of such decree.


8.3           No Beneficiary Designation. If a Participant fails to designate a
Beneficiary as provided above, or if his or her Beneficiary designation is
revoked by divorce, or if all designated Beneficiaries predecease the
Participant or die prior to complete payment of the Participant’s Deferral
Benefits, the Participant’s designated Beneficiary shall be deemed to be the
person or persons surviving him or her in the first of the following classes in
which there is a survivor:


(a)           to the surviving Spouse;


(b)           to the Participant’s children, per stirpes; or


(c)           the Participant’s estate.


9

--------------------------------------------------------------------------------


8.4           Effect of Payment. The payment of a Participant’s vested benefit
to the deemed Beneficiary shall completely discharge the Bank’s obligation to
the Participant or the Participant’s Beneficiary under this Plan.


8.5           Effect of Death After Separation from Service. Upon the death of a
Participant after Separation from Service, the Beneficiary shall be paid any
unpaid balance of the Participant’s Deferral Benefits at such time or times and
in such amount or amounts as if the Participant had not died.


ARTICLE IX


AMENDMENT AND TERMINATION OF PLAN


9.1           Amendment. The Board may at any time and from time to time amend,
suspend or terminate this Plan or a Participant’s participation therein;
provided, however, that no amendment, suspension or termination may impair the
rights of a Participant (or, in the case of a Participant’s death, his
Beneficiary or estate) to receive payment of amounts credited to such
Participant’s Accumulation Account(s) prior to the effective date of such
amendment, suspension or termination.  Notwithstanding anything in the Plan to
the contrary, the Board may amend in good faith any terms of the Plan, including
retroactively, in order to comply with Section 409A of the Code.


9.2           Termination. Under no circumstances may the Plan permit the
acceleration of the time or form of any payment under the Plan prior to the
Payment Events specified herein, except as provided in this Section 9.2.  The
Bank may, in its discretion, elect to terminate the Plan in any of the following
three circumstances and accelerate the payment of the entire unpaid balance of
the Participant’s Accumulation Account in accordance with Section 409A of the
Code:


(i)  
the Plan is irrevocably terminated within the 30 days preceding a Change in
Control and (1) all arrangements sponsored by the Company and/or the Bank that
would be aggregated with the Plan under Treasury Regulation §1.409A-1(c)(2) are
terminated, and (2) each Participant and all participants under the other
aggregated arrangements receive all of their benefits under the terminated
arrangements within 12 months of the date the Company and the Bank irrevocably
take all necessary action to terminate the Plan and the other aggregated
arrangements;



(ii)  
the Plan is irrevocably terminated at a time that is not proximate to a downturn
in the financial health of the Company or the Bank and (1) all arrangements
sponsored by the Company and/or the Bank that would be aggregated with the Plan
under Treasury Regulation §1.409A-1(c) if a Participant participated in such
arrangements are terminated, (2) no payments are made within 12 months of the
date the Company and the Bank take all necessary action to irrevocably terminate
the arrangements, other than payments that would be payable under the terms of
the arrangements if the termination had not occurred; (3) all payments are made
within 24 months of the date the Company and the Bank take all necessary action
to irrevocably terminate the arrangements; and (4) neither the Company nor the
Bank adopts a new arrangement that would be aggregated with the Plan under
Treasury Regulation §1.409A-1(c) if a Participant participated in both
arrangements, at any time within three years following the date the Company and
the Bank take all necessary action to irrevocably terminate the Plan; or



10

--------------------------------------------------------------------------------


(iii)  
the Plan is terminated within 12 months of a corporate dissolution taxed under
Section 331 of the Code, or with the approval of a bankruptcy court pursuant to
11 U.S.C. §503(b)(1)(A), provided that the amounts deferred by each Participant
under the Plan are included in such Participant’s gross income in the later of
(1) the calendar year in which the termination of the Plan occurs, or (2) the
first calendar year in which the payment is administratively practicable.



9.3           ERISA; Code. It is intended that this Plan be neither an “employee
welfare benefit plan” nor an “employee pension benefit plan” for purposes of
ERISA. It is further intended that this Plan will not cause the interest of a
Participant in the Plan to be includable in his or her (or his or her
Beneficiary’s) gross income prior to his or her actual receipt of Deferral
Benefits for purposes of the Code. The Board shall also terminate the Plan if it
determines, based on an opinion of legal counsel which is satisfactory to the
Board, that either:


(1)           judicial authority or the opinion of the U. S. Department of
Labor, Treasury Department or Internal Revenue Service (as expressed in proposed
or final regulations, advisory opinions or rulings, or similar administrative
announcements) creates a significant risk that the Plan will be held to be
subject to ERISA or will cause current taxation to Participants under the Code,
or


(2)           ERISA or the Code require the Plan to be amended in a way that
creates a significant risk that the Plan will be held to be subject to ERISA or
will cause current taxation to Participants under the Code, and failure to so
amend the Plan could subject the Bank to material penalties. Upon any such
termination, the Board shall if it is deemed reasonable, in the sole discretion
of the Board, transfer Participant rights and obligations under the Plan to a
new plan to be established by the Board which is not deemed to be subject to
ERISA or to cause current taxation to Participants under the Code, but which is
similar in other respects to the Plan, if it is not deemed reasonable, in the
sole discretion of the Board.


ARTICLE X


MISCELLANEOUS


10.1           Unsecured General Creditor. Participants and their Beneficiaries,
heirs, successors and assignees shall have no legal or equitable rights,
interests or claims in any property or assets of the Bank held in any way as
collateral security for the fulfilling of the obligations of the Bank under this
Plan. Any and all of the Bank’s assets shall be and remain the general,
unpledged, unrestricted assets of the Bank. The Bank’s obligation under this
Plan shall be an unfunded and unsecured promise of the Bank to pay money in the
future limited by the provisions in the Plan documents.


11

--------------------------------------------------------------------------------


10.2           Obligation to Employer. If a Participant becomes entitled to a
distribution of benefits under the Plan, and if at that time the Participant has
outstanding any debt, obligation or other liability representing an amount
(whether liquidated or unliquidated) owing to the Bank, or any direct or
indirect parent, subsidiary or affiliate of the Bank, then the Bank may fully
offset such amount against the amount of the Deferral Benefits otherwise payable
to the Participant. Such determination shall be made by the Committee.


10.3           Nonassignability. Neither a Participant nor any other person
shall have any right to sell, assign, transfer, pledge, mortgage, or otherwise
encumber, transfer, hypothecate or convey in advance of actual receipt the
Deferral Benefits payable hereunder, or any part thereof, which Deferral
Benefits are expressly declared to be non-assignable and non-transferable. No
part of the Deferral Benefits shall, prior to actual payment, be subject to
seizure or sequestration for the payments of debts, judgments, alimony or
separate maintenance owed by a Participant or any other person, nor be
transferable by operation of law in the event of a Participant’s or any other
person’s bankruptcy or insolvency.


10.4           Not a Contract of Employment. The terms and conditions of the
Plan are not and shall not be deemed to constitute a contract of employment
between the Bank and the Participant, and the Participant (or his or her
Beneficiary) shall have no rights against the Bank except as may otherwise be
specifically provided herein. Moreover, nothing in the Plan shall be deemed to
give a Participant the right to enter into the employ or to be retained in the
employ of the Bank, or to limit in any way the right of the Board to discipline
or discharge the Participant at any time.


10.5           Terms. Whenever any words are used herein in the singular or in
the plural, they shall be construed as though they were used in the plural or
singular, as the case may be, in all cases where such should so apply.


10.6           Cooperation. A Participant will cooperate with the Bank by
furnishing any and all information requested by the Bank, by taking such
physical examinations as the Bank may request and by taking such other action as
may be requested by the Bank.


10.7           Captions. The captions of the articles, sections and paragraphs
of the Plan are for convenience only and shall not control or affect the meaning
or construction of any of its provisions.


10.8           Governing Law. The provisions of the Plan shall be construed and
interpreted according to the laws of the Commonwealth of Pennsylvania.


10.9           Validity. In any case where a provision of the Plan shall be held
illegal or invalid for any reason, said illegality or invalidity shall not
affect the remaining provisions, but the Plan shall be construed and enforced as
if such illegal and invalid provision has never been inserted herein.


12

--------------------------------------------------------------------------------


10.10        Form of Communication. Any election, claim, notice or other
communication required or permitted to be made by a Participant under the Plan
shall be made in writing and on such form as shall be prescribed. Such
communication shall be effective when received and accepted by the Committee.
Such communication shall be addressed to: Employee Benefit Committee, Abington
Savings Bank, 180 Old York Road, Jenkintown, PA 19046 or such other address as
the Committee may specify in a written communication to the Participants.


10.11        Successors. The provisions of the Plan shall bind and inure to the
benefit of the Bank and its successors and assigns. The term successors as used
herein shall include any corporate or other business entity which shall, whether
by merger, consolidation, purchase or otherwise, acquire all or substantially
all of the business and assets of the Bank and successors of the Bank or other
business entity.


10.12       Claims Procedure. Any claim for unpaid benefits deemed by a claimant
to be owing must be made in writing to the Committee by the claimant or the
claimant’s authorized representative within 60 days from the date such payments
are not made. The Committee shall inform the claimant of the date on which the
claim is received and accepted for review. The claim shall be reviewed by the
Committee. The Committee shall, within 90 days of the receipt of the claim,
notify the claimant that the claim has been approved, denied or an additional 90
days is required for review. (Failure of the Committee to take action within
such 90 days shall be deemed a denial.) If the claim is denied in whole or in
part, the Committee shall set forth the specific reasons for the denial,
including the provisions of this Plan upon which the denial is based. The notice
shall also describe any additional information or material necessary to perfect
the claim, including the reasons therefor, and state that a review of the denial
may be obtained if desired.


13

--------------------------------------------------------------------------------


If a review of denial is requested, it shall be directed in writing by the
claimant or the claimant’s authorized representative to the Committee within 60
days after receipt by the claimant of the notice of denial. In preparing for a
request for review of a denial, the claimant or the claimant’s authorized
representative may examine this Plan and any other related documents and submit
issues and comments in writing. The Committee, applying its sole discretion,
shall then conduct the review and provide its written decision to the claimant
within 60 days after receipt of the request for review. The decision shall be in
writing and shall include specific reasons for the decision, as well as specific
references to the provisions of this Plan upon which the decision is based.


ADOPTED pursuant to resolution of the Board of Directors of Abington Savings
Bank wherein an authorized officer of Abington Savings Bank shall execute in the
name of and on behalf of Abington Savings Bank this Plan as of the 28th day of
November 2007.
 
 
Attest
ABINGTON SAVINGS BANK
    /s/ Edward W. Gormley      
Name:
Edward W. Gormley   
By:
/s/ Robert W. White      Robert W. White     President and Chief Executive
Officer


 
14

--------------------------------------------------------------------------------

